                Case 18-10601-MFW                 Doc 2023         Filed 01/24/19          Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
                                                        1
The Weinstein Company Holdings LLC, et al.,                     : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON JANUARY 28, 2019 AT 11:30 A.M. (ET)3

I.        CONTINUED MATTERS:

          1.       Joint Motion of Debtors and Official Committee of Unsecured Creditors to
                   Approve Stipulation Granting Leave, Standing, and Authority to the Official
                   Committee of Unsecured Creditors to Investigate, Prosecute, and Settle Certain
                   Claims and Causes of Action [Docket No. 1668 - filed November 6, 2018]

                   Objection / Response Deadline:                 November 20, 2018 at 4:00 p.m. (ET);
                                                                  extended by agreement for certain Directors
                                                                  (Robert Weinstein, Tim Sarnoff, Marc
                                                                  Lasry, Taran Ben Ammar, Lance Maerov,
                                                                  Jeff Sackman, Richard Koenigsberg, Paul
                                                                  Tudor Jones, James Dolan, and Dirk Ziff) to
                                                                  February 19, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:               None to date.

                   Related Documents:

                   i.       Declaration of Alan M. Jacobs in Support of Joint Motion of Debtors and
                            Official Committee of Unsecured Creditors to Approve Stipulation
                            Granting Leave, Standing, and Authority to the Official Committee of

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
    Amended items appear in bold.
3
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the January 28, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Friday, January 25, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20709599v.1
               Case 18-10601-MFW          Doc 2023      Filed 01/24/19    Page 2 of 3



                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1669 - filed November 6, 2018]

                   ii.    Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1726 - filed November 16, 2018]

                   iii.   Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1934 - filed January 3, 2019]

                   Status: The hearing on this matter has been continued to February 25, 2019 at
                           4:00 p.m. (ET).

II.      MATTERS GOING FORWARD:

         2.        Motion of Light Chaser Animation to Compel Assumption of its Licensing
                   Agreement [Docket No. 1794 - filed November 29, 2018]

                   Objection / Response Deadline:       December 10, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for the Debtors and
                                                        Lantern to January 24, 2019 at 4:00 p.m.
                                                        (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:          None to date.

                   Status: The parties have reached agreement in principal regarding a
                          resolution of the motion and intend to file a stipulation under
                          certification of counsel. Accordingly, a hearing on this matter is not
                          required.

         3.        Motion of Tele Munchen for the Expedited Entry of an Order: Granting Relief
                   from the Automatic Stay Under 11 U.S.C. § 362(d)(1) Nunc Pro Tunc to January
                   3, 2019 to Allow Provision of Notice of Termination and Termination of its
                   Agreements with the Debtors [Docket No. 1930 - filed January 3, 2019]

                   Objection / Response Deadline:       January 17, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Joint Objection of Debtors and Lantern Entertainment LLC to Motion of
                          Tele Munchen for the Expedited Entry of an Order: Granting Relief from

                                                    2
RLF1 20709599v.1
               Case 18-10601-MFW           Doc 2023      Filed 01/24/19   Page 3 of 3



                          the Automatic Stay Under 11 U.S.C. § 362(d)(1) Nunc Pro Tunc to
                          January 3, 2019 to Allow Provision of Notice of Termination and
                          Termination of its Agreements with the Debtors [Docket No. 2004 – filed
                          January 17, 2019]

                   Related Documents:

                   i.     Notice of Hearing Regarding Motion of Tele Munchen for the Expedited
                          Entry of an Order: Granting Relief from the Automatic Stay Under 11
                          U.S.C. § 362(d)(1) Nunc Pro Tunc to January 3, 2019 to Allow Provision
                          of Notice of Termination and Termination of its Agreements with the
                          Debtors [Docket No. 1933 - filed January 3, 2019]

                   ii.    Reply Brief of Tele Munchen in Support of Motion for Relief from Stay,
                          Nunc Pro Tunc to January 3, 2019, to Allow Delivery of Notice of
                          Termination [Docket No. 2012 – filed January 23, 2019]

                   Status: The hearing on this matter will go forward.

Dated: January 24, 2019
       Wilmington, Delaware
                                         /s/ David T. Queroli
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         Paul N. Heath (No. 3704)
                                         Zachary I. Shapiro (No. 5103)
                                         Brett M. Haywood (No. 6166)
                                         David T. Queroli (No. 6318)
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         - and -

                                         CRAVATH, SWAINE & MOORE LLP
                                         Paul H. Zumbro (admitted pro hac vice)
                                         George E. Zobitz (admitted pro hac vice)
                                         Karin A. DeMasi (admitted pro hac vice)
                                         Worldwide Plaza
                                         825 Eighth Avenue
                                         New York, New York 10019
                                         Telephone: (212) 474-1000
                                         Facsimile: (212) 474-3700

                                         Attorneys for the Debtors and Debtors in Possession

                                                    3
RLF1 20709599v.1
